Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Applicant’s election without traverse of Group 2, claims 47-50 in the reply filed on 07/18/22 is acknowledged. Claims 1-5, 19-33, 65 and 66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/18/22.

Claim Rejections 35 USC 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This claim refers to table 1, which is unclear, as the claim does not include the CAR target, but only a reference to the specification. 
Claim 50 recites the limitation "non-polymorphic cell surface epitope." There is insufficient antecedent basis for this limitation in the claim. While it is recited in claim 48, it not recited in claims 47 or 49 from which claim 50 depends. 
Claim Rejections 35 USC 102(A)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 47-50 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Federov et al. (US11/267,901).
Federov teaches a T cell comprising: a) a chimeric antigen receptor (aCAR) comprising an extracellular antigen-binding domain comprising a single chain variable fragment (scFv) that binds to a first antigen that is expressed at the surface of a tumor cell, and an intracellular signaling domain that is capable of activating the T cell and comprises a signaling domain of CD28, and b) an inhibitory chimeric antigen receptor (iCAR) comprising an extracellular antigen-binding domain comprising a single chain variable fragment (scFv) that binds to a second antigen that is not expressed on the tumor cell surface, and a signaling domain of an immunoinhibitory receptor selected from the group consisting of CTLA-4, PD-1, LAG-3, 2B4, and BTLA, wherein binding of the CAR to the first antigen induces cytotoxicity of the T cell, an binding of the iCAR to the second antigen reduces the cytotoxicity of the T cell induced by the CAR (claim 1). This reference further teaches that the aCAR binds to a first antigen selected from the group consisting of CD19, CD7, CD10, CD20, CD22, CD30, CD33, CD34, CD38, CD41, CD44, CD49f, CD56, CD74, CD123, CD133, CD138, CAIX, CEA, CD5, EGP-2, EGP-40, EpCAM, Erb-B2, Erb-B3, Erb-B4, FBP, Fetal acetylcholine receptor, folate receptor-a, GD2, GD3, HER-2, IL-13R-.alpha.2, .kappa.-light chain, LeY, L1 cell adhesion molecule, Mesothelin, Muc-1, Muc-16, oncofetal antigen (h5T4), PSCA, PSMA, ROR1, TAG-72, and VEGF-R2 (Claim 9).
This meets the limitations of claim 1 by teaching all of the physical components of the claimed effector immune cell (T cell) expressing an inhibitory chimeric antigen and an activating chimeric antigen. As to the method steps of claim 47, the claim is drawn to a product by process. As such, the limitations of the process by which the claimed product is produced are inherent to the product itself. 
MPEP 2113 states: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ). 
As such, the product claimed is anticipated absent evidence that the process through which it was produced changes a claimed physical feature or property of said product. 
Claims 48-50 are met because the aCAR is directed against antigens selected from the group consisting of CD19, CD7, CD10, CD20, CD22, CD30, CD33, CD34, CD38, CD41, CD44, CD49f, CD56, CD74, CD123, CD133, CD138, CAIX, CEA, CD5, EGP-2, EGP-40, EpCAM, Erb-B2, Erb-B3, Erb-B4, FBP, Fetal acetylcholine receptor, folate receptor-a, GD2, GD3, HER-2, IL-13R-.alpha.2, .kappa.-light chain, LeY, L1 cell adhesion molecule, Mesothelin, Muc-1, Muc-16, oncofetal antigen (h5T4), PSCA, PSMA, ROR1, TAG-72, and VEGF-R2, which are non-polymorphic cell surface epitopes listed in claim 50 and in table 1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 47-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-26, 29-31 and 43-49 of copending Application No. 16/336,874 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 23 and 24 of ‘874 teach a safe effector immune cell expressing on its surface an aCAR comprising an extracellular domain that specifically binds to a non-polymorphic cell surface epitope of an antigen and an iCAR comprising an extracellular domain that specifically binds a single allelic variant of a polymorphic cell surface epitope of a different antigen to which the extracellular domain of said aCAR binds, wherein the safe effector immune cell of claim 22 or 23, wherein the extracellular domain of the aCAR specifically binds to a non-polymorphic cell surface epitope selected from the antigens listed in Table 1, such as CD19. As such, all of the limitations of portions a) and b) of claim 47 are met by claim 23 and the nonpolymorphic cell surface epitopes of claims 48-50 are met by CD-19 and table 1. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 47-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-10 and 12-19  of copending Application No. 17/175,565 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of ‘565 teaches an effector immune cell comprising on its cell surface an inhibiting chimeric antigen receptor ( iCAR) construct comprising: i) an extracellular domain comprising a single chain variable fragment (ScFv) that specifically binds to HLA-A2, CD19, CD20, or mesothelin (MSLN); ii) an intracellular domain comprising a signal transduction element, wherein the signal transduction element is homologous to a signal transduction element of LIR1; and iii) a hinge domain and a transmembrane domain linking the extracellular domain to the intracellular domain, and claim 14 teaches that the cell further comprises on its cell surface an activating chimeric antigen receptor (aCAR) construct comprising: i) an extracellular domain specifically binding a non-polymorphic cell surface epitope of an antigen, wherein the epitope is a tumor-associated antigen or is shared at least by cells of related tumor and normal tissue; ii) an intracellular domain comprising at least one signal transduction element that activates and/or co-stimulates an effector immune cell; and iii) a hinge domain and a transmembrane domain linking the extracellular domain of the aCAR construct to the intracellular domain of the aCAR construct. As such, this meets the limitations of instant claim 47. Claims 48-50 are met by the additional teachings of claim 15 of ‘565, which teaches that the cell surface antigen is cell surface antigen is selected from the group consisting of CD19, CD20, CD22, Ig.kappa., ROR1, CD30, CD174, CD33, CD123, NKG2D-L, CD138, BCMA, GD2, FR-.alpha., L1-CAM, ErbB2, EGFRvIII, VEGFR-2, IL-13R.alpha.2, FAP, Mesothelin, c-MET, PSMA, CEA, EGFR, CD38, CS1, PSCA, CD44v6, CD44v7/8, MUC1, IL-11R.alpha., EphA2, CAIX, and CSPG4.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 47-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 16-25 of copending Application No. 17/175,571 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘571 teaches a method for treating cancer in a subject having a tumor characterized by loss of heterozygosity (LOH), comprising administering to the subject an effector immune cell, wherein the effector immune cell comprises on its cell surface: i) an inhibitory chimeric antigen receptor ( iCAR) comprising: an extracellular domain comprising a single chain variable fragment (ScFv) that specifically binds to a single allelic variant of a polymorphic cell surface epitope, wherein the allelic variant is absent from tumor cells of a subject due to loss of heterozygosity (LOH) but present at least on all cells of related normal tissue of the subject; an intracellular domain comprising a signal transduction element that is able to inhibit to effector immune cell, wherein the signal transduction element is homologous to a signal transduction element of PD1, CTLA4, or LIR1; and a hinge domain and a transmembrane domain linking the extracellular domain to the intracellular domain; and ii) an activating chimeric antigen receptor (aCAR) comprising: an extracellular domain that specifically binds to another cell surface antigen, wherein the another cell surface antigen is a tumor-associated antigen or is shared at least by cells of related tumor and normal tissue; an intracellular domain comprising at least one signal transduction element that activates and/or co-stimulates an effector immune cell; and a hinge domain and a transmembrane domain linking the extracellular domain of the aCAR construct to the intracellular domain of the aCAR construct.
Claims 48-50 are met by the additional teachings of claim 4 of ‘571, which teaches that the cell surface antigen is selected from the group consisting of CD19, CD20, CD22, Ig.kappa., ROR1, CD30, CD174, CD33, CD123, NKG2D-L, CD139, BCMA, GD2, FR-.alpha., L1-CAM, ErbB2, EGFRvIII, VEGFR-2, IL-13R.alpha.2, FAP, Mesothelin, c-MET, PSMA, CEA, EGFR, 5T4, GPC3, CD38, CS1, PSCA, CD44v6, CD44v7/8, MUC1, MUC16, PD-L1, IL-11R.alpha., EphA2, CAIX, and CSPG4.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE M LIEB/Primary Examiner, Art Unit 1654